Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Withdrawal of Finality of Last Office Action
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Disposition of Claims
Claims 1-3, 5-8, 10-12, 16-17, 22-28, 30-32, 34-35, 41-42, and 44-48 remain pending.  No amendments to the claims have been received.

Election/Restrictions
Claims 1-3, 10-12, 16-17, 22-23, 28, 30-31, and 47-48 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 02/21/2019  has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/21/2019 is withdrawn. Claims 5-8, 24-27, 32, 34-35, 41-42, and 44-46, directed to non-elected inventions are withdrawn from further consideration because said claims do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.  Accordingly, to place the application in condition for allowance, withdrawn claims 5-8, 24-27, 32, 34-35, 41-42, and 44-46 have been cancelled.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Note
This corrected notice of Allowability is to clarify for the record that the withdrawn claims have been cancelled.

Response to Arguments
Applicant's arguments filed 07/12/2021 regarding the previous Office action dated 05/06/2021 have been fully considered.  In light of the filing and acceptance of the necessary terminal disclaimer, all outstanding rejections have been withdrawn as noted herein.

Terminal Disclaimer
The terminal disclaimer filed on 07/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,933,124 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action 
(Rejection withdrawn.)  The rejection of Claims 1-3, 10-12, 16-17, 22-23, 28, 30-31, and 47-48 on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of US Pat. No. 10,933,124 (Patent maturing from Application No. 15/744,881 reference application) is withdrawn in light of the filing and acceptance of the terminal disclaimer over the ‘881 application.  



Conclusion
Claims 1-3, 10-12, 16-17, 22-23, 28, 30-31, and 47-48 are allowed.  Claims 5-8, 24-27, 32, 34-35, 41-42, and 44-46 have been cancelled.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648